DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 4/22/2021, with respect to the rejection(s) of claim(s) 1, 5-7, and 11-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cucksey WO 2005069692 further in view of Bradley U.S. Publication 2003/0173300 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cucksey WO 2005069892 further in view of Bradley U.S. Publication 2003/0173300 A1.
With respect to claim 11, the Cucksey WO 2005069892 reference discloses on pages 34 and 35, an apparatus in figures such as 5 comprising inlet such as 520 having sacrificial anode 527 through the axis and cathode 524 forming flow path 544 to outlet 532-534. The device is capable of removing target ions from a fluid. The device further has an electric source to charge the electrodes. The device is capable of maintaining turbulent flow using the flow controller (page 40 lines 20-25). The reference 
The reference differs in that it does not disclose the flow path is annular.
The Bradley U.S. Publication 2003/0173300 A1 reference discloses in figure 2 annular flow regions such as disclosed by flow path 207 are known and therefore a matter of design choice and would provide the expected result of providing a flow region. 
It would have been obvious to one of ordinary skill in the art at before the effective filling date of the claimed invention to modify the Cucksey reference and use an annular flow path such as in the Bradley reference, since simply changing the shape to another known shape would provide the expected result of providing a flow chamber.
With respect to claim 12, the above references disclose wherein the apparatus is capable of treating liquid comprising water and contaminants including at least one of a hydrocarbon, other organic material, a heavy metal, an earthen material, a surfactant, a chemical waste product. There is no positive recitation of the liquid so thereof it is intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claim 13, the Cucksey in view of Bradley references disclose an apparatus which is capable of treating liquids wherein at least one contaminant of the contaminants contains the target metal ions.
With respect to claim 14, the Cucksey in view of Bradley references disclose an apparatus capable of being used wherein the sacrificial ions are reactive with water in the liquid to form a dipole capable of collecting thereon a target-metal-ion-bearing contaminant as a target contaminant.

It would have been obvious to one of ordinary skill in the art at before the effective filling date of the claimed invention to modify the Cucksey reference and use a treatment train similar to the Bradley reference, since Bradley reference discloses it would yield the expected result of remediation the wastewater.

Allowable Subject Matter
Claims 1, 3-10 and 16-19 are allowed. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not suggest nor fairly discloses the method comprising maintaining a boundary layer there between resulting from hyper- turbulence in the annulus.
The prior art does not suggest nor fairly disclose exposing an additional surface area of the anode by removing at least a portion of the mask in response to the increase in the electrical potential required to maintain the migration of the sacrificial ions.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774